Citation Nr: 1533383	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  15-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, California


THE ISSUE

Entitlement to authorization for VA special mode transportation benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to August 1960, from February 1966 to July 1968, from March 1969 to December 1971, and from December 1972 to August 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Medical Administration Service (MAS) of the San Diego, California, VA Medical Center (VAMC), which denied the Veteran's claim for authorization for VA special mode transportation benefits.  Evidence received with the Veteran's May 2015 substantive appeal does not require initial review because such was not specifically requested by the Veteran or his representative.  38 U.S.C.A. § 7105(e)(1) (West 2014).

It should be emphasized that the appeal before the Board is for what is in essence a blanket authorization for special mode transportation benefits with respect to travel between his residence and the VAMC.  This appeal does not include whether special mode transportation may be authorized for a specific instance that may arise; a claim for entitlement to special mode transportation may still be made for specific, one-time instances, notwithstanding the outcome of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, who is in receipt of a 100 percent schedular rating for service-connected disabilities, claims entitlement to payment for travel by means of a "special mode of transportation."  

The Veteran's claim has been denied on the bases that (1) he has access to transportation services through Chula Vista Veterans' Home (CVVH), a state veterans' facility in which he resides, and (2) the Veteran's medical record did not show a permanent or temporary disabling condition which precluded transportation in a "private motor vehicle, common carrier or a private motor conveyance with adaptive equipment capable of transporting disabled persons."

A "special mode of transportation" means an ambulance, ambulette, air ambulance, wheelchair van, or other mode of transportation specially designed to transport disabled persons (this would not include a mode of transportation not specifically designed to transport disabled persons, such as a bus, subway, taxi, train, or airplane).  A modified, privately-owned vehicle, with special adaptive equipment and/or capable of transporting disabled persons is not a special mode of transportation for the purposes of this part.  38 C.F.R. § 70.2.  As pertinent here, it appears clear that some type of assistance is needed for the Veteran to travel.  Although the shuttle may itself be a "special mode of transportation," there is no explicit statement of this, and the Veteran's wife has stated that she needs assistance in getting the Veteran in and out of the van.  

In addition, it is not clear how often the Veteran must be seen at the VAMC.  According to the statement from his VA primary care provider, he is followed by Dr. Chang at the CVVH, as well as a Dr. Dishman, of unknown location.  There is also a VA community-based outpatient clinic (CBOC) in Chula Vista.  In general, payment is limited to travel from the beneficiary's residence to the nearest VA facility where the care or services could be provided and from such VA facility to the beneficiary's residence.  38 C.F.R. § 70.30(b)(1).  

The indication that the shuttle may be a "special mode of transportation," together with the Veteran's statements that he received special mode transportation when residing in Country Manor, suggest that the primary reason the claim has been denied is that his travel needs are being met by the CVVH shuttle service.  In this regard, payment for beneficiary travel is only authorized when travel expenses are actually incurred.  38 C.F.R. § 70.30(a).  Moreover, payment or reimbursement may be made only for the actual cost of a special mode of transportation.  38 C.F.R. § 70.30(a)(4).  Here, it appears that the shuttle is a service provided by the CVVH, and so the Veteran does not bear any of the costs.  

However, the Veteran argues that this shuttle service is insufficient to meet his transportation needs.  He complains of significant delays due to the other passengers, and lengthy waits at the VAMC.  While the Board acknowledges that there may have been instances of a missed appointment while the Veteran was adjusting to the shuttle schedule, there is currently insufficient evidence that this is an ongoing or insurmountable problem.  In this regard, the only actual clinical record shows that the Veteran was seen at the VAMC at 8:12 for vital signs and 8:30 by the provider.  In the January 2015 notice of disagreement, the Veteran stated that there was a 7:00 shuttle.  Considering that the VAMC is 25 miles from the CVVH, this does not seem an excessive period of time for travel and waiting.  

In view of these factors, additional information, described below, should be obtained from the VAMC and CVVH, concerning the shuttle service and the Veteran's level of disability and transportation needs.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the San Diego VAMC and obtain the following:
*  All records pertaining to any authorization for special mode transportation for the Veteran from November 2013 to August 2014, for transportation between Country Villa in La Mesa and the VAMC;
*  All administrative and treatment records pertaining to the Veteran, including missed appointments, scheduled appointments, and prescribed medication, dated from August 2014 to the present.

2.  Contact the CVVH and request the following:

*  Shuttle service information:  An explanation of the shuttle service provided by that facility, including whether the vehicle is a "wheelchair van or other mode of transportation specially designed to transport disabled persons," the method by which wheelchair-bound residents are transported, and what assistance is provided in transferring such individuals into and out of the conveyance.  Also provide the shuttle schedule as it pertains to trips to and from the San Diego VAMC, as well as any notification provided to passengers regarding use of the shuttle, such as recommended allowances for time to make the trip, and disclaimers.  

*  Medical records:  All records of the Veteran's medical treatment and evaluation at that facility from his arrival in about August 2014 to the present.  If there are records concerning the Veteran's referral to treatment outside the facility, including method of transportation, these should be obtained as well.  

3.  Then, refer the file to a physician for an opinion as to 
(a) whether the Veteran needs a special mode of transportation specially designed to transport disabled persons to attend his VA medical appointments, and, if so, (b) whether the shuttle service provided by CVVH is sufficient to satisfy the Veteran's transportation needs for routine medical appointments.  An in-person examination need not be performed unless the physician deems it necessary for his or her opinion.  The rationale for any opinion reached must be provided.  

4.  Thereafter, the MAS should review the claim for a special mode of transportation, addressing both (a) whether the Veteran needs a special mode of transportation, and, if so, (b) whether the shuttle service provided by CVVH is sufficient to satisfy the Veteran's transportation needs for routine medical appointments.  If the decision is adverse to the Veteran, he and his representative should be afforded an opportunity to respond before the case is returned to the Board.  In addition, the Veteran's representative should be asked to submit a VA Form 646 on the Veteran's behalf.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



